Citation Nr: 9935824	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-07 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
hyperthyroidism, and denied the claim for compensation for 
hyperthyroidism treatment pursuant to the provisions of 
38 U.S.C. § 1151.  


REMAND

The veteran contends that he is entitled to service 
connection for hyperthyroidism, which he asserts developed 
during active service.  A preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's claim.

The evidence of record discloses that the veteran, in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in May 
1998, requested a hearing before the Board at the local VA 
office.  Without withdrawing this request, in a VA Form 21-
4138 (Statement in Support of Claim) also received in May 
1998, the veteran requested a hearing before a hearing 
officer at the RO.  A hearing was scheduled and held before a 
hearing officer at the RO in June 1998.  However, it does not 
appear that the veteran's request for a hearing before the 
Board at the local VA office was ever acknowledged.  In 
September 1999, the Board sent a letter to the veteran in an 
attempt to clarify his wishes regarding his previously 
requested Board hearing.  He was told that if he did not 
respond within 30 days of the date of the letter, it would be 
assumed that he still wanted a hearing before a member of the 
Board at the RO.  As of this date, there has been no response 
from the veteran and as such, the Board finds that his Board 
hearing request is still outstanding.  

Because the veteran's request for a Board hearing has not yet 
been fulfilled, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification.

The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim. The veteran may 
submit additional evidence in support of his claim; however, 
no further action is necessary unless otherwise notified by 
the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






